IN THE COURT OF CRIMINAL APPEALS
                                      OF TEXAS

                                      NO. PD-0302-22



                EX PARTE CAMERON MICHAEL MOON, Appellant



            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE FIRST COURT OF APPEALS
                            HARRIS COUNTY

       Per curiam.

                                         ORDER

       On September 7, 2022, the Court granted the State’s petition for discretionary review

and a separate ground on its own motion. Ex parte Moon, PD-0302-22 (Tex. Crim. App.

Sept. 7, 2022). On November 3, Appellant filed a motion here urging the Court to dismiss

the case on jurisdictional grounds. Before deciding whether to grant or deny Appellant’s

motion, we invite the State to file a response to his motion within fifteen days of the date of

issuance of this order.

       The Clerk of this Court will send copies of this order to the Court of Appeals for the

First District, the State Prosecuting Attorney, the Harris County District Attorney, and
Appellant.




Filed: November 23, 2022

Do not publish